Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A - D , as set forth in the Office action mailed on 12/17/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/17/2019 is withdrawn.  Claims 11, 13, 14 and 16, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua T. Chu on 05/19/2021.
The application has been amended as follows: 
Claim 1, line 16, “channel, and wherein the receiving part is configured to exert both a force that is directed radially inwardly and a force that is directed down towards the second end of the receiving part on each of the flexible sections at the respective engagements to hold the pressure element at a position where the pressure element exerts a pre-load on the head, while the channel for the rod remains sufficiently unobstructed for the road to extend and move therethrough.” is changed to --channel, and the receiving part is configured to exert both a force that id directed radially inwardly and a force that is directed down towards the second end of the receiving part on each of the flexible sections at the respective engagements for the pressure element to exert a pre-load on the head.--
Claim 4, “wherein the free ends” is changed to --where free ends--
Claim 25, line 16, “channel, and wherein the receiving part is configured to exert both a force that is directed radially inwardly and a force that is directed down towards the second end of the receiving part on each of the flexible sections at the respective engagements to hold the pressure element at a position where the pressure element exerts a pre-load on the head, while the channel for the rod remains sufficiently unobstructed for the road to extend and move therethrough.” is changed to --channel, and the receiving part is configured to exert both a force that id directed radially inwardly and a force that is directed down towards the second end of the receiving part on each of the flexible sections at the respective engagements for the pressure element to exert a pre-load on the head.--
Claim 26, “A polyaxial bone anchoring device comprising: a bone anchoring element comprising a head and a shank; a receiving part for coupling a rod to the bone anchoring element, the receiving part having a first end, an opposite second end below the first end, a central axis extending through the first end and the second end, a channel at the first end for receiving the rod, a downwardly facing engagement surface configured to engage a locking device for locking the rod in the channel, and an accommodation space configured to contact the head and to hold the head in a pivotable manner; a pressure element positionable in the receiving part to exert pressure on the head, the pressure element comprising two flexible sections defining a recess for receiving the rod; wherein when the head and the pressure element are in the receiving part, the 

Allowable Subject Matter
Claims 1 - 5, 9, 10, 17 - 20, 22 - 26 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 25 are directed towards a polyaxial bone anchoring device. Predick (US 2009/0254125 A1) is considered to be the closet prior art. Predick discloses a polyaxial bone anchoring device (Figs. 1 - 6) as recited in claims 1 and 25 except for the limitation “the receiving part is configured to exert both a force that is directed radially inwardly and a force that directed down towards the second end of the receiving part on each of the flexible sections at the respective engagements for the pressure element to exert a pre-load on the head”.  Instead, Predick discloses that the flexible sections (refs. 64) are configured to cooperate with the portions of the receiver to promote radial compression of a spinal rod (paragraph [0033]) and not a downwardly directed force to apply a pre-load onto the head.  Although Predick does disclose a pre-load onto the head (paragraph [0032]), the pre-load is caused by the shape of lower end of the pressure element and not the forces generated from the engagement of the flexible sections and the portions of the receiver.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773